Citation Nr: 9933405	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran's case was remanded for further 
development in January 1998.  While in a remand status, an 
appeal for a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) was 
perfected.  The case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a RO decision 
dated in March 1992.  The veteran subsequently perfected an 
appeal, however, he withdrew the appeal at a hearing in 
February 1993.  Accordingly, the March 1992 rating decision 
is final.

2.  Evidence received since the RO March 1992 decision is new 
and probative of the issue at hand, and of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1992 RO decision is new 
and material; the veteran's claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Marines from 
December 1962 to November 1966.  Extracts from his service 
record book, and his DD 214, reflect that he served in 
Vietnam from July 31, 1965, to November 20, 1965, as an 
amtrac vehicle repairman.  Service medical records (SMRs) 
from the veteran's period of service contain a psychiatric 
consultation dated in June 1966 which provided a diagnosis of 
emotional unstable personality.  There was no diagnosis of 
any type of psychosis or anxiety disorder, to include PTSD. 

The veteran was evaluated and treated at the VA medical 
center (VAMC) in Columbia, Missouri from February 1985 to 
January 1992.  Treatment records from the facility reflect a 
diagnosis of "PTSD/Vietnam" in June 1988.

The veteran submitted his original claim for entitlement to 
service connection for PTSD in February 1992.  The veteran's 
claim was denied in March 1992, and he perfected his appeal 
through the submission of a VA Form 1-9 that was received in 
January 1993.  The basis for the denial was a finding that 
PTSD was not shown on examination.  The veteran requested, 
and was afforded a hearing at the RO in February 1993, at 
which time he withdrew his appeal. 

In light of the veteran's withdrawal of his appeal, the March 
1992 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.204(b), (c) (1999).  
Accordingly, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id. at 218.

Pertinent evidence that was of record at the time of the RO's 
March 1992 denial consisted of:  the veteran's SMRs; 
"pages" 9 and 17 of the veteran's service personnel record; 
VA treatment records for the period from February 1985 to 
January 1992; VA examinations dated in March 1992; and a 
stressor statement from the veteran received in September 
1992.  

Based on the foregoing evidence, the RO denied the veteran's 
claim in March 1992 because a diagnosis of PTSD was not found 
on the then current examination.

In October 1994, the veteran submitted a request to reopen 
his claim.  The Board notes that since the March 1992 RO 
decision, the evidence added to the file includes: (1) 
service record extracts consisting of "pages" 3, 9, 12, 13, 
17, and Special Court Martial; (2) VA 
psychological/psychiatric service intake assessment dated in 
April 1995 and May 1995; (3) evaluation report from Jan F. 
Onik, M. D. dated in March 1998; (4) examination report from 
Midwest Orthopedics Specialists dated in July 1998; (5) 
command chronology report for 2nd Battalion, 3d Marines for 
the period November 1-19, 1965; (6) VA treatment records 
dated from August 1994 to July 1998; (7) transcript of 
hearings dated in February 1993, May 1996, and October 1998; 
(8) statement from veteran's spouse received in October 1998; 
(9) Social Security Administration (SSA) administrative 
decision, dated in November 1998; (9) VA examination reports 
dated in December 1994, February 1996, September 1996, April 
1998, and January 1999; (10) statements from the veteran.  

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the March 1992 RO rating decision, constitutes new and 
material evidence.  Specifically, the intake assessment 
provided a clear diagnosis of PTSD and related it to his 
Vietnam service after interviewing the veteran and 
administering several psychological tests.  In addition, the 
veteran was diagnosed with PTSD related to service in August 
1995.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), changed the 
controlling law for determining when new and material 
evidence has been submitted.  The Federal Circuit struck down 
the standard previously relied upon by VA in adjudicating 
claims to reopen, and noted that the analysis whether new and 
material evidence had been submitted was limited to the 
application of 38 C.F.R. § 3.156(a).  Moreover, Hodge 
stressed that under the regulation new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided a "more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id, at 1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's March 1992 
decision is new and material.  The Board further finds that 
the claim is well grounded in light of the VA examiners 
intake assessment in 1995.  See Elkins; Winters v. West, 12 
Vet. App. 203, 206-7 (1999).


ORDER

The veteran has submitted new and material evidence and his 
claim for entitlement to service connection for PTSD is 
reopened.


REMAND

As noted previously, this case was remanded in January 1998 
to allow for development regarding the veteran's claimed 
stressors.  The Board notes that efforts were made to obtain 
records from the U. S. Marine Corps as a means of possibly 
verifying the veteran's claimed stressors, especially his 
main stressor involving a reported enemy attack on November 
10, 1965.  However, upon review of the available personnel 
records, it does not appear that the records furnished by the 
Marine Corps were for his correct unit.

Specifically, the records furnished pertained to 2nd 
Battalion, Third Marines.  However, a review of the veteran's 
NAVMC 118(3)-PD, "page 3," for assignments dating from July 
1965 to December 1968, appears to show that the veteran was 
not assigned to the 2nd Battalion until November 29, 1965, a 
period after his departure from Vietnam.  Rather, the "page 
3" entries reflect assignment to a unit described as "SU#1 
H&S Co H&S Bn 3d FSR FMF Pac" for a period beginning 
November 4, 1965.  It would appear that records pertinent to 
this unit would need to be obtained to conduct a review for 
verification of the veteran's claimed stressor involving the 
claimed attack on November 10th.

In addition, the veteran has also alleged that he was 
responsible for policing up a scene involving the shooting of 
a Marine from his unit.  However, the veteran has not 
provided a useable timeframe so that records pertinent to his 
unit of assignment could be obtained for review.  Further, 
the veteran has alleged that his transport ship engaged in 
combat with the enemy on the day of his arrival in Vietnam.  
Hence, the logs of the USS CABILDO should be obtained in 
order to learn if there was an engagement of the enemy upon 
the veteran's arrival on July 31, 1965.   

In regard to the veteran's claim for TDIU, the Board 
initially notes that a SSA administrative decision dated in 
November 1998 is of record.  The decision indicated that the 
veteran was determined to be disabled as of September 1, 
1997, due to cardiovascular disease, hypertension, and 
degenerative disc and joint disease.  However, all of the 
medical records relied upon by the SSA in making their 
decision were not included with the administrative decision.  
Accordingly, a request for the medical records relied upon by 
the SSA must be made to satisfy the duty assist.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992)

Finally, there is a VA vocational rehabilitation 
consultation, dated December 10, 1997, noted in the file.  
The consultation noted that the veteran was to undergo a two-
year program in 1996 but did not go through with it.  The 
entry stated that a decision on vocational rehabilitation was 
to be put off because of the veteran's unstable health 
issues.  There is no indication in the record to show whether 
the veteran received any further vocational rehabilitation 
counseling.  However, in light of the Court's opinion in 
Moore v. Gober, 10 Vet. App 436, 440-441 (1997), any existing 
vocational rehabilitation records must be obtained and 
associated with the claims folder.

In light of these concerns, the Board finds that additional 
development is required to ensure proper adjudication of the 
veteran's appeal.  Accordingly, the case is REMANDED for the 
following action:  

1.  The RO should request that the 
veteran attempt to provide still 
additional detail concerning his claimed 
stressors, especially those involving the 
assertion that the USS CABILDO fired on 
Vietnamese junks (sampans) on July 31, 
1965, and the shooting death of a fellow 
Marine.  In particular, the veteran 
should provide the place where each event 
occurred, the date of its occurrence, and 
the full name, rank, and unit of any 
fellow Marine who was killed, wounded or 
injured during any referenced event.  The 
veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide underlying facts, i.e. the 
names of individuals involved, the dates 
and the places where the claimed events 
occurred does not constitute either an 
impossible or onerous burden.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

2.  The RO should contact the Marine 
Corps Historical Center, ATTN: Archives 
Section, Building 58, Washington Navy 
Yard, Washington, D.C.  20374-0580, and 
request that organization to attempt to 
verify any alleged stressors.  The RO 
should provide that office with copies of 
the veteran's August 1992, and October 
1997 statements, any statement he offers 
in response to the letter sent to him by 
the RO pursuant to the first paragraph of 
this REMAND, pertinent pages secured from 
the veteran's Service Record Book, and 
his DD 214.  It is imperative that 
appropriate records for all of the 
veteran's respective units, while in 
Vietnam and as detailed on his "page 
3," be obtained if he fails to detail a 
specific unit in regard to his claimed 
stressor of the Marine being shot.  This 
action must be completed even if the 
veteran fails to respond to the 
aforementioned request for an additional 
stressor statement.  

3.  The RO should also contact the U. S. 
Naval Historical Center, Building 57, 
Washington, D.C.  20374-0517, and request 
pertinent copies of logs or unit history 
for the USS CABILDO (LSD-16) for the 
period from July 25, 1965, to August 1, 
1965.

4.  Following the receipt of a response 
from the Historical Centers, and the 
completion of any additional development 
warranted or suggested by those offices, 
the RO should prepare a report detailing 
the nature of any combat action or 
inservice stressful event verified.  If 
no combat stressor has been verified, the 
RO should so state in its report.  This 
report is then to be added to the claims 
folder.

5.  If a stressor is verified, the RO 
should then arrange for the veteran to be 
seen by a VA psychologist, who should 
conduct appropriate diagnostic studies, 
including the Minnesota Multiphasic 
Personality Inventory, with PTSD subscale 
testing, to determine the nature and 
etiology of any current psychiatric 
disability.  The veteran should be 
scheduled for further psychological 
testing, if indicated.  

6.  If a stressor is verified, the RO 
should also arrange for the veteran to be 
seen for a psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to any examination.  
In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the psychiatrist is hereby notified that 
he or she may rely upon only the verified 
history detailed in the reports provided 
by the Marine Corps Historical Center, 
Naval Historical Center, and the RO.  If 
the examiner believes that PTSD was 
caused by an inservice stressor, he or 
she must identify which stressor detailed 
is responsible for the conclusion.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  If 
the examining psychiatrist's diagnosis 
differs from the diagnosis rendered by 
the examining psychologist, the examiners 
must reconcile the differing diagnoses.  
All examination reports should be typed.  

7.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD related to 
service, which was based on an 
examination that relied upon an 
unverified history, is inadequate.  West 
v. Brown, 7 Vet. App. 70, 77-78 (1994).       

8.  The RO should secure the veteran's 
vocational rehabilitation folder.

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, and 
entitlement to a total disability 
evaluation based on individual 
unemployability in light of relevant 
Court decisions.  

If the determinations remain unfavorable to the veteran, the 
RO should furnish the veteran and his representative a 
supplemental statement of the case and provide an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
  The Board notes that the vessel's name was spelled incorrectly on "page 17" (Sea and Air Travel-
Embarkation Slips-NAVMC 118(17)) of the veteran's service record book.  The vessel was listed as the USS 
GABILDO when it should read the USS CABILDO (LSD-16).


